DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 6/10/2021. Claims 1-13 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of 62/776,289, filed 12/6/2018. The assignee of record is CENTER FOR MEDICAL INTEROPERABILITY INC. The listed inventor(s) is/are: MILLER, EDWARD MICHAEL; CROSSWY, WILLIAM SPENCER; CHANNABASAPPA, SUMATH.
Response to Arguments
Applicant’s arguments filed 6/10/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 & 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corredor, Iván (NPL document titled “A Lightweight Web of Things Open Platform to Facilitate Context Data Management and Personalized Healthcare Services Creation”, Published in: International Journal of Environmental Research and Public Health, 11(5), 4676-4713, Electronic Publication Date: 29-Apr-2014, Print Publication Date: 1-May-2014, authors: i. Corredor, Iván, ii. Metola, Eduardo, iii. Bernardos, Ana M., iv. Tarrío, Paula, v. Casar, José R., retrieved on 12/1/2020, retrieved from ip.com NPL database; hereinafter Cor) in view of Satish et al. (US 20130085886 A1, published 4/4/2013; hereinafter Sat), and further in view of Langenfeld et al. (US 20170014998 A1, published 1/19/2017; hereinafter Lan), and further in view of Warrick (US 20180167516 A1, filed 12/7/2017; hereinafter War).
For Claim 1, Cor teaches a system for managing electronic communications among medical care devices (Cor Pg 1 Abstract recites in part: This paper is focused on describing an open platform, the micro Web of Things Open Platform (µWoTOP), which has been conceived to improve the connectivity and reusability of context data to deliver different kinds of health, wellness and ambient home care services. µWoTOP is based on a resource-oriented architecture which may be embedded in mobile and resource constrained devices enabling access to biometric, ambient or activity sensors and actuator resources through uniform interfaces defined according to a RESTful fashion. Additionally, µWoTOP manages two communication modes which allow delivering user context information according to different methods, depending on the requirements of the consumer application. It also generates alert messages based on standards related to health care and risk management, such as the Common Alerting Protocol, in order to make its outputs compatible with existing systems), comprising: 
a plurality of distributed healthcare components (Cor Pgs 8-11 4.2 Architecture Overview discloses devices on various layers to make up the Web of Things Open Platform), said components comprising at least one medical care device (Cor Pg 9 Internet of Things Ecosystem Layer recites in part The schema of adapters was designed to provide to the µWoTOP Smart Gateways with capabilities for plugging any device according to a Plug&Play paradigm and Cor Pg 2 Related Work describes personal devices equipped with sensors for medical monitoring purposes) and at least one health application program (Cor Pgs 8-11 4.2 Architecture Overview discloses devices on various layers to make up the Web of Things Open Platform and Cor Pg 9 Event Management Subsystem discloses notifying events to applications, Cor Pg. 10 provides an example application “ehealth”); 
a computer-based system platform comprising a plurality of functional elements and at least one computer server with a processor and non-transient data storage, said at least one computer server remotely located from at one of said plurality of distributed healthcare components (Cor Pgs. 3, 5, 7 server); 
wherein said plurality of functional elements comprise: 
a registrar (Cor Pg. 9 Internet of Things Ecosystem Monitor recites in part: a register, called Active Smart Thing Register (ASTR), is created and maintained with a complete list of resources hierarchically organized according to the information model for smart spaces); 
a message broker (Cor Pg. 9 Event Management Subsystem: This component implements the engine that enables the platform to manage an asynchronous communication mode that is a crucial requirement for any event-driven mechanism. Thus, this subsystem is involved in processes for notifying events to external entities (mostly applications and services) which are subscribed to them.); 
an orchestration engine (Cor Pg. 11 Resource Composition and Orchestration Layer: As mentioned above, this layer is used to deploy components enabling µWoTOP to offer platform services as well as additional services and functionalities in a RESTful fashion. The lifecycle of the components deployed on this layer is controlled by a resource container. This lifecycle is planned in five phases: (1) loading; (2) starting; (3) running; (4) destroying; and (5) stopping.); and 
a canonical data model (Examiner notes applicant specification Pg 5 which recites in part: A Canonical Data Model (CDM) 50 describes all possible data communicated via the platform. The CDM may include, but is not limited to, a collection of interoperable data models, terminologies and definitions, and related constructs, that are shared by a collection of at least some, or all, of the components in the system platform, and are used to describe the data produced and/or consumed by one or more of the components. This allows the data exchanged by components to be "known," and sharing this known data over standard15 interfas enables interoperable data exchange and orchestration. In some embodiments, a core set of domain-appropriate and/or standard constructs may be provided or "pre- packaged," but can be extended or modified for local needs and evolution.
Cor Pg. 9 Internet of Things Ecosystem Layer: The objective of this layer is to deal with an ecosystem of sensor and actuator devices in order to be modeled as information resources following the principles of the REST architectural style. Therefore, this layer can be considered as the major interface to the real world in which users coexists with embedded (and hopefully invisible) sensor and actuator devices. The major functionality of this layer is to identify all the potential resources, which are usually mapped on sensors and actuators, classify them according to their typology and, finally, announce them to the upper layers in a hardware agnostic fashion.); 
wherein the system platform stores a separate component profile for each of said plurality of distributed healthcare components that has registered with the system platform, said component profile identifying the types of messages produced or consumed by the associated component (Cor Pg. 6 recites in part: Data describing profiles of smart things (capabilities, resources, ownership and other information of interest) should be collected in a logical and structured way in order to be stored in a knowledge base. This knowledge base could be use by search engines in order to provide useful information about the current situation of a smart environment to entities that want to use their available resources somehow. The scalability and organization schema of the knowledge base will be an important factor to get quick and accurate results when searching information of available resources and their interrelationships (C.2 and C.5)); 
wherein, upon receiving an electronic message from a first distributed healthcare component, the orchestration engine automatically and dynamically provisions at least one communication channel from the first distributed healthcare component to a second distributed healthcare component based upon the component profile associated with the first distributed healthcare component and the component profile associated with the second distributed healthcare component (Cor Pg. 11 (iii) Resource Composition and Orchestration Layer and specifically The second (starting) and the fifth (stopping) phases are defined for opening and closing the REST end-points that enable accessing to resources implemented by the components. During the third phase (running) resources are accessible, and provide services and functionalities according to the design features. Those resources will be queried by using HTTP methods (i.e., GET, PUT, POST, OPTIONS or DELETE) on the URI that identifies the resource uniquely.
Additionally examiner notes that the entire (iii) Resource Composition and Orchestration Layer section appears to be relevant to the claimed limitation).
Cor does not explicitly teach wherein the system platform stores a separate component profile for each of said plurality of distributed healthcare components.
However, Sat teaches wherein the system platform stores a separate component profile for each of said plurality of distributed healthcare components (Sat Fig. 6 other user’s profiles and ¶ 0018 which recites in part: receiving a profile of a device, wherein the profile represents information specific to the device wherein the profile comprises a determined pattern of use as determined on said device; comparing the profile to similar profiles of other devices; transmitting a suggested application based on the results of the comparing to the device; and updating an adaptive engine in response to changes in the profile, wherein the adaptive engine automatically executes the comparing and the transmitting).
Sat and Cor are analogous art because they are both related to managing networked profiles.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the profile management techniques of Sat with the system of Cor because such a combination would provide ability for recommending based on historical/previously obtained data (Sat ¶ 0018).
Cor-Sat does not explicitly teach wherein said at least one medical care devices comprises one of a point-of-care medical device; a component registrar configured to register a healthcare components when it connects to the system platform, and de-register the component when it disconnects from the system platform.
However, Lan teaches teaches wherein said at least one medical care devices comprises one of a point-of-care medical device (Lan ¶ 0004 surgical instruments are remotely controlled by medical personnel or a surgeon via a user interface portal).
Lan and Cor-Sat are analogous art because they are both related to managing devices.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the surgical instrument techniques of Lan with the system of Cor-Sat because there need not be physical contact between the instruments performing the surgery and the supervising surgeon or medical personnel during the surgery and to obtain a goal of automated surgical procedures to maintain the flexibility and freedom associated with manual surgical procedures and further refine such procedures beyond what would be feasible for a human surgeon (Lan ¶ 0004).
Cor-Sat-Lan does not explicitly teach a component registrar configured to register a healthcare components when it connects to the system platform, and de-register the component when it disconnects from the system platform.
However, War teaches a component registrar configured to register a healthcare components when it connects to the system platform, and de-register the component when it disconnects from the system platform (Cor provides medical care devices and War teaches registering and deregistering based on connection. War ¶ 0107 Likewise, the hotel app on the guest device 802 may monitor to what computer network it is connected and then register itself and/or deregister itself to receive text records in response to determining the guest device is connected to the computer network of a compatible hotel 800.).
War and Cor-Sat-Lan are analogous art because they are both related to managing devices.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the surgical instrument techniques of Lan with the system of Cor-Sat because the guest device may automatically detect that it is connected to a known hotel's guest LAN and therefore register the hotel app to receive text transcripts of voice commands, once the guest device disconnects from the guest LAN, the hotel app is automatically deregistered so it won't receive text records (War ¶ 0107).
For Claim 2, Cor-Sat-Lan-War teaches the system of claim 1, wherein the canonical data model comprises a collection of interoperable data models (Cor Pg 10 discloses use of plugins for standardizing formats just before dispatching events), terminologies (Cor Pg 10 discloses a standardized description language), and related constructs that are shared by at least some of the plurality of distributed healthcare components (Cor Pg 10 discloses a making events compatible with alerting technologies. 
Cor Pg. 10 under Fig. 4 recites in part:
Additionally, the Event Management Subsystem includes a mechanism to use plugins that optionally puts events into standardized formats just before dispatching them to the consumer applications. This feature makes µWoTOP compatible with alerting technologies that manage warnings and emergencies with different critical nature. The current version of µWoTOP implements a plugin that provides support to define and interpret the Common Alert Protocol (CAP). CAP is a standardized description language based on XML, which was designed to integrate seamlessly different public alerting systems… The CAP message structure provides detailed information about any alert. The CAP recommendation specifies several fields to define an alert, some of them are mandatory and other optional. For example, the mandatory field message type (msgType) denotes the nature of the alert, and the optional field info (info) defines the container for all component parts of the info subelement of the alert message that provide additional information, e.g., area of occurrence (area), urgency level (urgency) or description of the event (description)).
For Claim 4, Cor-Sat-Lan-War teaches the system of claim 1, wherein transmission of the electronic message from the from the first distributed healthcare component to a second distributed healthcare component is performed by the message broker (Cor Pg. 9 Event Management Subsystem: notifying events to external entities).
For Claim 5, Cor-Sat-Lan-War teaches the system of claim 1, where the electronic message from the first distributed healthcare component comprises a command or an event (Cor Pg. 9 Event Management Subsystem: notifying events to external entities).
For Claim 6, Cor-Sat-Lan-War teaches the system of claim 5, wherein command messages are directed to the second healthcare component (Cor Pg. 9 Event Management Subsystem: notifying events to external entities (second healthcare component)).
For Claim 7, Cor-Sat-Lan-War teaches the system of claim 6, wherein the command message requests the second healthcare component to provide a response message with data or information (Sat ¶ 0093-0094 recites in part: FIG. 6 the recommendation engine learns from users choices and automatically adjusts future recommendations on the basis of what the user eventually downloads. Thus, the application recommendation system is a multi-faceted profile system in which the recommendation engine adjusts recommendations based on one or more profile attributes, e.g. the metrics.
[0094] In some embodiments, in response to receiving a user selection of an application for download, a notification is sent to the user whether the new application is unsuitable for the device based on the pattern and the profile.).
For Claim 8, Cor-Sat-Lan-War teaches the system of claim 6, wherein the command message requests the second healthcare component to update software (Sat ¶ 0093 an adaptive engine is updated in response to changes in the profile and the pattern, wherein the adaptive engine automatically executes the comparing and the transmitting).
For Claim 9, Cor-Sat-Lan-War teaches the system of claim 5, wherein event messages describe or report an event (Cor Pg. 13 Case Study to monitor and gather vital signs).
For Claim 10, Cor-Sat-Lan-War teaches the system of claim 8, wherein the event comprises patient admission, or data or testing observation (Cor Pg. 13 Case Study To monitor and gather vital signs and other health information of the outpatient in order to populate a Knowledge Base (KB) that could be processed to perform a quick diagnosis of illnesses or detect bad habits.).
For Claim 11, Cor-Sat-Lan-War teaches the system of claim 1, wherein said plurality of functional elements further comprise: a workflow manager (Cor Pgs. 16-17 discloses a workflow process and recites in part: When a fall is detected by the Shimmer device, the µWoTOP Gateway receive the corresponding event notification through the Bluetooth connection and determine whether that fall event is just a fall or, on the contrary, corresponds to a faint situation (see Figure 10). To this end, the data provided by the Zephyr and Wellex devices worn by the patient are analyzed. Those devices measure health parameters of the patient and send the complete raw information through a Bluetooth connection to the µWoTOP Gateway. Both devices are not programmable, so the signal is analysed externally in the µWoTOP Gateway. For this purpose, we have developed a plugin to extend the µ WoTOP architecture that processes the data gathered from the Zephyr and Wellex when a fall event is detected in order to decide if the patient has fainted. Figure 10 shows the workflow of this process, from a fall is detected until the corresponding notification is dispatched to the agent listening for a specific event (fall or faint event). Agents consuming that events are running on user devices (smartphone or tablet) that are managed by medical staff or outpatient’s relatives. As commented above, other agents are deployed on smart things which are focused on alleviating stress level of outpatients while corresponding assistance is coordinated.).
For Claim 12, Cor-Sat-Lan-War teaches the system of claim 1, wherein the electronic message is validated, parsed, and converted to a standard format if not in a standard format (Cor Pg. 10 under Fig. 4 recites in part: the Event Management Subsystem includes a mechanism to use plugins that optionally puts events into standardized formats just before dispatching them to the consumer applications).
For Claim 13, Cor-Sat-Lan-War teaches the system of claim 1, wherein component profiles are updated dynamically (Sat ¶ 0093 an adaptive engine is updated in response to changes in the profile and the pattern, wherein the adaptive engine automatically executes the comparing and the transmitting).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cor-Sat-Lan-War as applied to claim 1 above, and further in view of Kohli et al. (US 20180308155 A1, published 10/25/2018; hereinafter Koh).
For Claim 3, Cor-Sat teaches the system of claim 2, Cor-Sat-Lan-War does not explicitly teach wherein said component profiles further describe the messages produced or consumed with reference to a portion of the canonical data model.
However, Koh teaches wherein said component profiles further describe the messages produced or consumed with reference to a portion of the canonical data model (Koh ¶ 0071 Receipt of the consumer profile message activates the consumer profile application to display on the merchant computing device a profile of the consumer based on the consumer data contained in the consumer profile message).
Koh and Cor-Sat-Lan-War are analogous art because they are both related to managing networked profiles.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the profile management techniques of Koh with the system of Cor-Sat-Lan-War because such a combination would provide dynamic menus (Koh ¶ 0002).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20170068792 A1, SYSTEM AND METHOD FOR MEDICAL DEVICE SECURITY, DATA TRACKING AND OUTCOMES ANALYSIS

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov. If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446